Citation Nr: 9920170	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the lymph nodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1996 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for squamous cell carcinoma of the lymph nodes.  
However, this was not the veteran's first such claim.  
Service connection for this disability had previously been 
denied by actions taken in April and December 1995.  A timely 
appeal was not perfected as to these prior actions.  See 
38 C.F.R. §§ 20.200, 20.300, 20.302 (1998).  

The Board observes that, because the veteran failed to 
perfect an appeal of the 1995 decisions, they became final.  
38 C.F.R. § 20.1103 (1995).  The Board also notes that the 
RO, in its August 1996 decision, tacitly found that new and 
material evidence had been filed to reopen the previously 
denied claim.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that the Board has a legal obligation to initially consider 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, because the claim 
was the subject of a prior final decision, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).


FINDINGS OF FACT

1.  Service connection for squamous cell carcinoma of the 
lymph nodes of the head and neck was denied by April and 
December 1995 RO decisions.  The veteran was notified of 
these adverse determinations, but did not perfect an appeal 
of either denial.  

2.  Certain new evidence received since the December 1995 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.

3.  The veteran has squamous cell carcinoma of the lymph 
nodes that is likely the result of exposure to herbicides 
during military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for squamous 
cell carcinoma of the lymph nodes of the head and neck has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The veteran has squamous cell carcinoma of the lymph 
nodes that is the result of disease or injury incurred during 
active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran 
has squamous cell carcinoma of the lymph nodes that arose as 
a result of exposure to herbicides during military service in 
the Republic of Vietnam.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for squamous cell carcinoma of the 
lymph nodes is not his first such claim.  As noted above, in 
April and December 1995, the RO denied a claim of service 
connection for squamous cell carcinoma of the head and neck, 
finding that the veteran was not entitled to the statutory 
presumption, see 38 C.F.R. §§ 3.307, 3.309, as well as 
finding no record of treatment for such disorder during 
military service.  The veteran was notified of the denials, 
but did not perfect an appeal.  Hence, the 1995 decisions 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  As a result, the Board may now consider 
the veteran's claim of service connection on the merits only 
if "new and material evidence" has been presented or 
secured since the December 1995 RO decision.  38 U.S.C.A. 
§ 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-
46 (1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen 
previously and finally denied claims.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to applications to reopen, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the December 
1995 denial.  Evidence previously available to the RO 
consisted of the veteran's service medical records, a 
February 1995 examination report by Jesse I. Spector, M.D., 
and a March 1995 letter from Dr. Spector.  

Service medical records show numerous complaints and/or 
treatment for both a sore throat and a cough.  However, the 
diagnosis was sinusitis.  See chronological records of 
medical care dated December 1969 and February 1970.  
Moreover, April 1970 treatment records reveal treatment for a 
tender right axillary lymph node.  However, a diagnosis of 
squamous cell carcinoma was not made.  Furthermore, none of 
the service medical records, including the May 1971 
separation examination, contain a diagnosis squamous cell 
carcinoma.  Moreover, Dr. Spector's February 1995 examination 
report and March 1995 letter provided VA only with a then-
current diagnosis of squamous cell carcinoma.

Evidence received since the prior denial includes February 
1996 and August 1997 letters from Dr. Spector.  In the 
February 1996 letter, Dr. Spector reports that the veteran 

. . . is under [his] care for squamous 
cell carcinoma to cervical lymph nodes. . 
. . The etiology of this very unusual 
situation is entirely unclear in view of 
the fact that [the veteran] had actually 
discontinued cigarette smoking almost 20 
years ago, and does not have an excessive 
alcohol consumption.  It is conceivable 
that his chemical exposure to Agent 
Orange during his Vietnam duty in the 
military may have resulted in the current 
situation.  

In the August 1997 letter Dr. Spector wrote:

As a follow up to my recent records and 
letter regarding the squamous cell cancer 
to the neck of uncertain origin in the 
case of [the veteran], this patient 
apparently did have heavy exposure to 
Agent Orange.  The fact that he has not 
been a cigarette smoker for over 20 years 
and is not a heavy consumer of alcohol 
with no other risk factors would suggest 
to me that the patient's contact with 
Agent Orange is very likely the 
responsible agent.  He certainly has no 
other factors to indicate a cause for 
developing a squamous cell cancer 
involving the neck from an uncertain 
origin, particularly in his young age.  

This evidence is new and material as defined by regulation.  
In other words, it bears directly and substantially upon the 
issue at hand, namely whether the claimed disability is 
attributable to military service, and is neither duplicative 
nor cumulative of previously submitted evidence.  
Additionally, given that no opinion evidence relating 
squamous cell cancer to military service was previously 
available, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, these statements tend to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for squamous cell carcinoma 
of the lymph nodes is well grounded and, if so, whether the 
veteran is entitled to service connection.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc). 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; PCT; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, PCT, or subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A review of the veteran's service medical records, including 
the May 1971 separation examination, reveals no complaints, 
diagnoses, and/or treatment for squamous cell carcinoma.  
However, they do reveal evaluation in April 1970 for a tender 
axillary lymph node.  

The veteran's VA Form DD 214 and personnel records show that 
he served a tour of duty in the Republic of Vietnam during 
the Vietnam era with the tour ending in 1970.  They also show 
that his decorations and awards included a Combat Infantryman 
Badge, an Air Medal,  and a Purple Heart Medal.

The record on appeal contains a VA Agent Orange examination 
dated in May 1985, a VA scar examination dated in November 
1995, and private treatment records dated January 1995 to 
August 1997.  The first time these records show symptoms 
attributed to possible squamous cell carcinoma of the head 
and neck is in 1995.  Specifically, in January 1995 an ear, 
nose and throat examiner reported the veteran's complaints of 
difficulty swallowing.  A January 1995 neck computerized 
tomography (CT) from Berkshire Medical Center revealed a 
large mass in the left neck.  Thereafter, private treatment 
records, beginning in February 1995, show the veteran's 
treatment (radiation therapy and chemotherapy) for what was 
diagnosed as squamous cell carcinoma of a lymph node in the 
left neck.  See Berkshire Medical Center aspiration biopsy 
and surgical pathology reports dated in February 1995; 
letters from Dr. Spector, dated February 1995 to February 
1996; and treatment records from Michael Sheridan, M.D., 
dated February 1995 to May 1995.  

Thereafter, Dr. Spector opined that the veteran's contact 
with Agent Orange was very likely the responsible agent for 
his squamous cell carcinoma.  This opinion stands un-refuted 
by the other available medical evidence.  

First, the Board notes that the veteran's service medical 
records, as well as post-service medical reports, do not 
contain a statement by a physician diagnosing the veteran 
with: chloracne or other acneform disease consistent with 
chloracne, non-Hodgkin's lymphoma, any of the recognized soft 
tissue sarcomas, Hodgkin's disease, porphyria cutanea tarda, 
multiple myeloma, or cancers of the lung, bronchus, larynx or 
trachea.  Therefore, service connection may not be granted 
based on the presumption of §§ 3.307, 3.309.

Nevertheless, the Board notes that controlling laws and 
regulations provide that, in the case of any veteran who 
engaged in combat with the enemy, and after he has presented 
a well-grounded claim, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). 

Given the veteran's service awards, especially those 
distinguishing him for his combat service, the Board finds 
that the veteran indeed served in combat.  Therefore, for the 
purpose of determining whether he is entitled to service 
connection for squamous cell carcinoma of the lymph nodes, 
the Board finds the veteran's recitation of in-service 
events, including his recounting personal observations of 
areas of defoliation, as an accurate recitation.  The Board 
therefore concludes, with reasonable inferences from the 
information provided regarding the veteran's in-service 
experience, that the veteran was likely exposed to herbicides 
during service.

Next, the Board notes that the record on appeal contains a 
current diagnosis of squamous cell carcinoma of lymph nodes.  
Having found that the veteran has been diagnosed with 
squamous cell carcinoma of lymph nodes and was exposed to 
herbicides during service, the remaining question is whether 
the current diagnosis can be linked to such in-service 
exposure.  This was answered by Dr. Spector, who indicated 
that the veteran probably had squamous cell carcinoma due to 
Agent Orange exposure.  Significantly, Dr. Spector's 
statements provide both a current diagnosis of squamous cell 
carcinoma and medical evidence associating this disease 
process with the veteran's active military duty and history 
of exposure to herbicide agents.  Moreover, Dr. Spector's 
opinions stand uncontradicted by the record on appeal.  
Accordingly, because of the nexus opinions, and with 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the evidence supports a grant of service 
connection for squamous cell carcinoma of the lymph nodes.


ORDER

Service connection for squamous cell carcinoma of the lymph 
nodes is granted.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

